DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to disclose or make obvious the claimed combinations including the following limitations:
- a pivot member pivotally disposed in said pivot space of said casing unit, and having a pivot end that is connected to said casing unit and that serves as a pivot of said pivot member.  
- a carrier body that is slidably received in said receiving space of said casing unit, that defines a storage space adapted for storing the spare staples, and that has a push end being exposed at said casing opening of said casing unit for access to a user.
- an island block having a concave end and a tapered end that are respectively proximate to and distal from said push end of said carrier body.
- a surrounding wall surrounding and being spaced apart from said island block, having a protruding guide end that is proximate to and protrudes toward said concave end of said island block, and cooperating with said island block to define a main track therebetween, said positioning pin of said pivot member being inserted into said main track and being slidable in said main track along a heart-shaped route.

- a cover body that is removably connected to said casing body for covering said receiving space
The prior art of record that is most relevant to teaching these limitations is Ackeret US 2004/0040999 A1. However, Ackeret while teaching a drawer and a gripping element for a block of staples to be fitted, would not be obvious since the drawer cannot be removed.  Furthermore, Ackeret has no cover body, positioning pin, pivot member, and carrier block associated with the island block and the corresponding structures of the same.  The limitation of the island block, carrier block, and the corresponding limitations are not obvious in the prior art.  Other art used is Chen US 2012/0018486 A1.  However, Chen’s receiving room is not capable of receiving a casing body.  Furthermore, the cover is part of the base and thus not removable negating the possibility of substituting the cover body for Chen’s cover.  As such, the .  Furthermore, Chen does not have a removal drawer.  It would not be possible to have the cover body such that the combination could be removed from the stapler. 
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited reference taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Tecco can be reached on 571 270 3694.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731